Citation Nr: 9905725	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-07 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for pneumonitis.

2.  Entitlement to service connection for urethritis, also 
claimed as a kidney condition.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for herpes zoster.

5.  Entitlement to service connection for staph infections.

6.  Entitlement to service connection for Epstein-Barr 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973, and from September 1976 to May 1994.

In April 1998, the Board of Veterans' Appeals (the Board) 
remanded this case so that additional evidentiary development 
could be accomplished.  As will be discussed in the Reasons 
and Bases section below, this was done to the extent 
possible.  The case is now ready for appellate consideration.


FINDING OF FACT

Disability arising out of pneumonitis, urethritis, also 
claimed as a kidney condition, sinusitis, herpes zoster, 
staph infections, and Epstein-Barr syndrome was not shown in 
service or manifest within any applicable one year 
presumptive period thereafter, and there is no evidence of 
pneumonitis, urethritis, also claimed as a kidney condition, 
sinusitis, herpes zoster, staph infections, and Epstein-Barr 
syndrome causally linked to service.


CONCLUSION OF LAW

The claims for service connection for pneumonitis, 
urethritis, also claimed as a kidney condition, sinusitis, 
herpes zoster, staph infections, and Epstein-Barr syndrome, 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that at the time of the April 
1998 remand, the Board found that there was a reasonable 
possibility that there was outstanding evidence which at 
least made the veteran's claim capable of substantiation, and 
that further evidentiary development was therefore warranted.  
See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 80 (1990).  In this regard, the record reveals 
that by way of a letter to the veteran in May 1998, the 
regional office (RO) sought to obtain the identification of 
all medical care providers that had recently treated the 
veteran for any of the disabilities which were the subject of 
his claims on appeal.  The record does not reflect that the 
veteran responded to this request.  In addition, the Board 
requested further Department of Veterans Affairs (VA) medical 
examination for the purpose of identifying current 
disability, and to determine whether any current diagnoses 
were related to the veteran's period of active service, and 
the record indicates that the requested examination took 
place in September 1998.  Consequently, the Board finds that 
a reasonable effort has been made to comply with the Board's 
remand of April 1998, and that further remand of this matter 
is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases such as 
calculi of the kidney, bladder, or gallbladder become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

As was noted in the Board's remand of April 1998, the 
veteran, in essence, asserts that he currently experiences 
residual disability from pneumonitis, urethritis, also 
claimed as a kidney condition, sinusitis, herpes zoster, 
staph infections, and Epstein-Barr syndrome, that these 
conditions are chronic in nature, and that he is predisposed 
to recurrent episodes of pneumonitis, urethritis, sinusitis, 
herpes zoster, staph infections, and Epstein-Barr syndrome.

Service physical examinations in 1970 and 1971 revealed no 
relevant complaints or findings other than a reported history 
of pneumonia as a child.  Thereafter, service medical records 
continue to reflect no relevant complaints or findings until 
May 1976, at which time the veteran's service medical history 
begins to reveal intermittent viral-related diagnoses that 
occasionally include additional or overlapping diagnoses such 
as sinusitis, pneumonitis, and Epstein-Barr syndrome.  In May 
1976, there was a diagnosis of viral syndrome, and in 
November 1976, the veteran was treated for symptoms related 
to a head cold.  A viral syndrome was again diagnosed in 
November 1976, and in February 1977, the diagnoses were noted 
to include viral syndrome and an upper respiratory infection.  
In November 1977, the veteran was apparently treated for a 
flu syndrome and in March 1978, he was treated for sinus 
congestion.  Physical examination in May 1979 revealed that 
the veteran complained of a cough and sore throat that 
seldomly occurred.  At this time he did not report any 
genitourinary (GU) complaints.  In July 1979, there was a 
diagnosis of viral tracheobronchitis.

Service physical examination in May 1980 revealed additional 
complaints of sneezing which reportedly seldom occurred, but 
no GU complaints, and no findings with respect to the sinuses 
or the GU system.  Service medical records further reveal 
that the veteran was treated for viral gastroenteritis in 
October 1980 and May 1981.  A cough and sore throat on a 
"seldom" basis was again reported at an annual examination 
in April 1981.  An annual physical examination report in May 
1982 reflects no history of any respiratory complaints and 
the continued denial of any GU complaints.

Although service physical examination in May 1983 again 
revealed no respiratory or GU complaints, annual examination 
in June 1984 revealed occasional respiratory complaints.  A 
June 1984 dental questionnaire reflects the denial of any 
history of sinus trouble.  

Service medical records from January 1986 reflect a diagnosis 
of questionable atypical pneumonia versus bronchitis, and in 
April 1986, X-rays of the sinuses were interpreted to reveal 
normal findings and there was an assessment of viral 
syndrome/postnasal drainage.  A service physical examination 
at the end of April 1986 demonstrated an increase in 
respiratory complaints.  

Although annual examination records from June 1987 continue 
to reflect respiratory complaints and some GU complaints, 
evaluation of the sinuses and GU system revealed negative 
findings.  In addition, while there was a diagnosis of 
frontal sinusitis in March 1988, a June 1988 physical 
examination report reflects a lack of either respiratory or 
GU complaints and that the evaluation of the sinuses and GU 
system again revealed negative findings.  

In September 1988, the diagnosis included questionable 
sinusitis, and annual examination in May 1989 reflects 
respiratory complaints but no relevant findings.  Dental 
questionnaires for the period of May 1989 to June 1992 
reflect that the veteran specifically denied any history of 
sinus or kidney problems, although an August 1989 medical 
record reflects a diagnosis of upper respiratory infection, 
an entry for March 1991 notes an impression of viral syndrome 
with pneumonitis versus atypical pneumonia, and an annual 
examination report in May 1991 notes that the veteran had an 
episode of bronchitis which had been treated with antibiotics 
and resolved.  

In November 1991, the veteran complained of a vesicular 
lesion on his back and the assessment was "suspect Herpes 
Zoster (Shingles)."  An entry dated two days later reflects 
an assessment of herpes zoster.

At the time of his annual examination in June 1992, the 
veteran complained of a slight, minimally productive cough 
with postnasal drip which was not considered disabling.  At 
this time, there continued to be no relevant findings.

An April 1993 dental questionnaire revealed that the veteran 
reported a history of sinus problems but no history of kidney 
problems.

Service annual examination in June 1993 revealed a history of 
a painful sore throat which had resolved and occasional 
periods of sneezing, both of which were not considered to be 
disabling.  Evaluation of the head, nose, sinuses, lungs, and 
GU system revealed no relevant findings.

Service medical records from March and April 1994 reveal 
diagnoses which included pneumonia and that the veteran's 
condition gradually resolved.  

Service separation examination in April 1994 revealed that 
the veteran reported a history of sinusitis which had 
reportedly resolved to chronic rhinitis, shortness of breath 
which was reportedly coincident with pneumonia, a chronic 
cough which was reportedly related to rhinitis and post nasal 
drip, and elevated liver enzymes which were reportedly due to 
Epstein-Barr.  Evaluation of the head, nose, sinuses, lungs, 
GU and endocrine system at this time revealed only normal 
findings. 

The veteran's DD Form 214's reflect that the veteran was the 
recipient of numerous decorations and medals, including the 
Combat Action Ribbon.

A VA general medical examination in June 1995 revealed that 
the veteran reported a history of pneumonia at the age of 14 
from which he recovered without complications.  He reported a 
second episode of pneumonia in Japan in 1986 for which he was 
again treated with antibiotics and experienced a prompt 
recovery.  He was also successfully treated for acute 
bronchitis in 1991.  He denied any subsequent complaints or 
then-current shortness of breath, chronic cough or chest 
pain.  In December 1994, he reported an onset of hematuria 
without pain for which a stone was suspected but not found.  
At this time, he was further advised that he might have had a 
urethral infection.  This condition was treated with 
observation and excessive fluids, and the veteran reportedly 
recovered without residuals.  In 1985, the veteran reported 
that he developed inflammation of the sinuses which also 
resolved with antibiotics.  He denied any subsequent episodes 
of sinusitis.  Finally, the veteran notes that he developed a 
rash about the left chest in 1991 which was diagnosed as 
herpes zoster.  He reported gradual recovery from this 
without complications and that he had had no further 
complaint or recurrence of his episodes of infection.  
Physical examination did not reveal any relevant findings and 
the diagnoses included pneumonitis, urethritis, sinusitis, 
herpes zoster, and Epstein-Barr syndrome, by history only.

A June 1996 VA stomach examination revealed that the veteran 
reported a history of an Epstein-Barr viral infection in 
February 1994.  Although the veteran noted that his symptoms 
gradually subsided, he had continued to notice that he 
fatigued more easily.  The diagnosis included history of 
Epstein-Barr virus infection, and it was noted that the 
veteran would be given further diagnostic examination.

The record further reflects an excerpt from an article on 
Epstein-Barr viral infections which was apparently considered 
by the VA stomach examiner at the time of his examination in 
June 1996.

September 1998 VA GU, infectious immunologic nutritional 
disease, respiratory miscellaneous, and skin other than scars 
examination revealed that the examiner reviewed the veteran's 
entire claims file in conjunction with this examination.  The 
veteran noted that during the service, he developed problems 
with sinus congestion and thin watery nasal discharge which 
often became dark, green and gray.  He further reported that 
X-rays confirmed the suspicion of sinusitis on one occasion 
for which he was successfully treated with antibiotics.  The 
veteran also noted his history of a bout with pneumonia in 
1986 and similar symptoms in 1991.  In 1991, the veteran also 
developed a rash on the left trunk which was diagnosed as 
shingles and which gradually dissipated with no residuals.  A 
problem with hematuria in 1994 was also noted to have 
gradually resolved without residuals.  In early 1994, the 
veteran also reported that he experienced symptoms for which 
a nurse practitioner conducted studies that revealed a high 
Epstein-Barr viral count.  The veteran indicated that the 
recovered fully from this episode with no medication.  

The veteran denied any respiratory complaints since his 
separation from service.  He did complain of postnasal drip 
and rare throat irritations.  Laboratory results from August 
1995 were determined to reveal negative findings with the 
exception of chest X-ray findings of a scar versus 
subsegmental atelectasis at the right base.  Laboratory 
values from February 1994 were noted to reveal a cisplatin, 
methotrexate, and vinblastine (CMV) viral titer of 7.40 
(normal being less than 0.89), and an Epstein-Barr viral 
titer of 1,055 (normal being less than 100).  In February 
1994, Mycoplasma pneumonia immunoglobulin M (IGM) was 0.30.  
March 1994 hepatitis A viral studies and surface antigen were 
negative, and antibody décor was positive.  In September 
1994, hepatitis B antibody was negative and 
coccidioidomycosis immunodiffusion and latex agglutination 
studies were negative.  The diagnoses were sinusitis, 
resolved, pneumonia, resolved, hematuria, likely etiology 
renal stones, resolved, herpes zoster by history, resolved 
without antiviral therapy, actinic keratosis bilateral upper 
extremities, and viral syndrome with concomitant high 
Epstein-Barr viral laboratory values clinically resolved.  
The examiner went on to comment that it was his opinion that 
the veteran was fit and did not have any ongoing immunologic 
disorders or ongoing illnesses referable to any residuals 
based on illnesses sustained in the military.


II.  Analysis

After careful review of the evidence, the Board finds that of 
the three elements of a well-grounded claim, the evidence of 
record in this case fails to show a current disability 
(element one) and/or fails to show that a current disability 
is linked to a disease or injury of service origin (element 
three).  See Caluza, supra.  In this context, the Board first 
notes that the evidence of record does not reveal a current 
diagnosis of pneumonitis, urethritis, also claimed as a 
kidney condition, sinusitis, herpes zoster, staph infections, 
or Epstein-Barr syndrome, and that under the case law, it is 
clear that a fundamental element of a well-grounded claim is 
competent evidence of "current disability" (medical 
diagnosis) pursuant to cases such as Rabideau v. Derwinski, 
supra, and Brammer v. Derwinski, supra.  The Board further 
notes that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to these claims.  

The Board readily recognizes that the veteran has described 
the onset of certain symptoms through his lay statements that 
a lay party is able to establish.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(b).  Moreover, for 
purposes of determining whether the claim is well grounded, 
lay evidentiary assertions must be presumed to be true, with 
exceptions not here relevant.  King v. Brown, 5 Vet. App. 19 
(1993).  Thus, the Board finds that the second element of a 
well-grounded claim is established.  See Caluza v. Brown, 
supra.

Alternatively, however, the claims are also not well grounded 
due to the lack of evidence to satisfy element three, a nexus 
between any current manifestation of pneumonitis, urethritis, 
also claimed as a kidney condition, sinusitis, herpes zoster, 
staph infections, or Epstein-Barr syndrome and disease or 
injury in service, or within any applicable one year 
presumptive period thereafter.  The only evidence advanced to 
support the existence of this element of a well-grounded 
claim is the assertions and statements of the veteran.  
However, the Court has said that claimants unversed in 
medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, 
since the veteran has had no medical training, his assertion 
that he currently has disability associated with pneumonitis, 
urethritis, also claimed as a kidney condition, sinusitis, 
herpes zoster, staph infections, or Epstein-Barr syndrome 
which is related to certain symptoms he experienced in 
service or to a period of one year following service, carries 
no weight.  See Espiritu v. Derwinski, supra.  Nor can lay 
evidentiary assertions establish the nexus element on the 
basis of continuity of symptoms because the disorders at 
issue are not those subject to lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that a 
claim is plausible is required for the claim to be well 
grounded.  See Grottveit v. Brown, supra.

As for the medical evidence of record, there is no medical 
evidence which relates any current manifestation of 
pneumonitis, urethritis, also claimed as a kidney condition, 
sinusitis, herpes zoster, staph infections, or Epstein-Barr 
syndrome to service or to within one year of service.  In 
fact, with respect to the most recent VA examination in 
September 1998, in addition to the lack of a current 
diagnosis of disability with respect to the disorders for 
which the veteran is seeking service connection, there is 
also an opinion from the examiner that the veteran was fit 
and did not have any ongoing immunologic disorders or ongoing 
illnesses referable to any residuals based on illnesses 
sustained in the military.  

Accordingly, the Board further finds that the veteran's 
claims are not well grounded based on the lack of competent 
medical nexus evidence. 


ORDER

The claim for service connection for pneumonitis, urethritis, 
also claimed as a kidney condition, sinusitis, herpes zoster, 
staph infections, and Epstein-Barr syndrome, are denied as 
not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 12 -


- 1 -


